TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00166-CV


Appellants, Kimberly McNeely, Acting Director of PARD, in her Official Capacity; and the
 City of Austin // Cross-Appellant, Watertight Endeavors, Inc. d/b/a Austin Party Cruises

                                                v.

    Appellee, Watertight Endeavors, Inc. d/b/a Austin Party Cruises // Cross-Appellees,
     Kimberly McNeely, Acting Director of PARD, in her Official Capacity; and the
                                     City of Austin


               FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-18-000004, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants, Kimberly McNeely, Acting Director of PARD, in her Official

Capacity, and the City of Austin, have filed an unopposed motion to dismiss this appeal. We

grant appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).

              Cross-appellant, Watertight Endeavors, Inc. d/b/a Austin Party Cruises, has also

filed an unopposed motion to dismiss its cross-appeal. We grant the cross-appellant’s motion

and dismiss the cross-appeal. See id.
                                          __________________________________________
                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellants’ Motion

Filed: May 16, 2018




                                             2